                                                                              DG
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 1 of 12


                                                                                              Sep 16, 2021


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         21- 60271-CR-RUIZ/STRAUSS
                              Case No. - - - - - - - - - - - -
                                       18 U.S.C. § 371
                                       18 u.s.c. § 982



   UNITED STATES OF AMERICA

   vs.

   ROBERT GOFF III,

          Defendant.
  _____________      /

                                           INFORMATION

          The Acting United States Attorney charges that:

                                    GENERAL ALLEGATIONS

          At all times material to this Information:

                                          Medicare Program

          1.      The Medicare Program ("Medicare") was a federally funded program that provided

   free or below-cost health care benefits to certain individuals, primarily the elderly, blind, and

   disabled. The benefits available under Medicare were governed by federal statutes and regulations.

   The United States Department of Health and Human Services ("HHS"), through its agency, the

   Centers for Medicare and Medicaid Services ("CMS"), oversaw and administered Medicare.

   Individuals who received benefits under Medicare were commonly referred to as Medicare

   "beneficiaries."

          2.      Medicare was a "health care benefit program," as defined by Title 18, United States

   Code, Section 24(b), and a "Federal health care program," as defined by Title 42, United States
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 2 of 12




   Code, Section 1320a-7b(f).

          3.      Medicare covered different types of benefits, which were separated into different

   program "parts." Medicare "Part A" covered health services provided by hospitals, skilled nursing

   facilities, hospices, and home health agencies. Medicare "Part B" was a medical insurance

   program that covered, among other things, medical services provided by physicians, medical

   clinics, laboratories, and other qualified health care providers, such as office visits, minor surgical

   procedures, and laboratory testing, that were medically necessary and ordered by licensed medical

   doctors or other qualified health care providers.

          4.      Physicians, clinics, and other health care providers, including laboratories, that

   provided services to beneficiaries were able to apply for and obtain a "provider number." A health

   care provider that received a Medicare provider number was able to file claims with Medicare to

   obtain reimbursement for services provided to beneficiaries.

          5.      A Medicare claim was required to contain certain important information, including:

   (a) the beneficiary's name and Health Insurance Claim Number; (b) a description of the health

   care benefit, item, or service that was provided or supplied to the beneficiary; (c) the billing codes

   for the benefit, item, or service; (d) the date upon which the benefit, item, or service was provided

   or supplied to the beneficiary; and (e) the name of the referring physician or other health care

   provider, as well as a unique identifying number, known either as the Unique Physician

   Identification Number ("UPIN") or National Provider Identifier ("NPI"). The claim form could

   be submitted in hard copy or electronically.

          6.      Payments under Medicare Part B were often made directly to the health care

   provider rather than to the patient or beneficiary. For this to occur, the beneficiary would assign

   the right of payment to the health care provider. Once such an assignment took place, the health



                                                       2
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 3 of 12




   care provider would assume the responsibility for submitting claims to, and receiving payments

   from, Medicare.

                                         Cancer Genomic Tests

          7.      Cancer genomic ("CGx") tests used DNA sequencing to detect mutations in genes

   that could indicate a higher risk of developing certain types of cancers in the future. CGx testing

   was not a method of diagnosing whether an individual presently had cancer.
                                             1

          8.      Medicare did not cover diagnostic testing that was "not reasonable and necessary

   for the diagnosis or treatment of illness or injury or to improve the functioning of a malformed

   body member." Title 42, United States Code, Section 1395y(a)(l)(A). Except for certain statutory

   exceptions, Medicare did not cover "examinations performed for a purpose other than treatment

   or diagnosis of a specific illness, symptoms, complaint or injury." Title 42, Code of Federal

   Regulations, Section 411.lS(a)(l). Among the statutory exceptions covered by Medicare were

   cancer screening tests such as "screening mammography, colorectal cancer screening tests,

   screening pelvic exams, [and] prostate cancer screening tests." Id

          9.      If diagnostic testing was necessary for the diagnosis or treatment of illness or injury

   or to improve the functioning of a malformed body member, Medicare imposed additional

   requirements before covering the testing. Titfo 42, Code of Federal Regulations, Section 410.32(a)

   provided, "All diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic tests must

   be ordered by the physician who is treating the beneficiary, that is, the physician who furnishes a

   consultation or treats a beneficiary for a specific medical problem and who uses the results in the

 . management of the beneficiary's specific medical problem." Id.           "Tests not ordered by the

   physician who is treating the beneficiary are not reasonable and necessary." Id.




                                                    3
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 4 of 12




           10.     Because CGx tests did not diagnose cancer, Medicare only covered such tests in ._

   limited circumstances, such as when a beneficiary had cancer and the beneficiary's treating

   physician deemed such testing necessary for the beneficiary's treatment of that cancer. Medicare

   did not cover CGx tests for beneficiaries who did not have cancer or lacked symptoms of cancer.

                                             Telemedicine

           11.     Telemedicine provided a means of connecting patients to doctors by usmg

   telecommunications technology, such as the internet or telephone, to interact with a patient.

           12.     Telemedicine companies provided telemedicine services to individuals by hiring

   doctors and other health care providers. Telemedicine companies typically paid doctors a fee to

   conduct consultations with patients.     In order to generate revenue, telemedicine companies

   typically either billed insurance or received payment from patients who utilized the services of the

   telemedicine company.

           13.     Medicare Part B covered expenses for specified telehealth services if certain

   requirements were met. These requirements included that (a) the beneficiary was located in a rural

   or health professional shortage area; (b) services were delivered via an interactive audio and video

   telecommunications system; and (c) the beneficiary was a practitioner's office or a specified

   medical facility - not at a beneficiary's home - during the telehealth consultation with a remote

   practitioner.

                                 The Defendant and Related Entities

           14.     Personalized Genetics, LLC ("Personalized Genetics") was a limited liability

   company formed under the laws of Pennsylvania, with a principal place of business in Pittsburg,

   Pennsylvania, in the Western District of Pennsylvania. Personalized Genetics was a laboratory

   that purportedly provided CGx testing to Medicare beneficiaries.



                                                    4
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 5 of 12




           15.    Med Health Services Management, LP ("Med Health Services") was a limited

   partnership formed under the laws of the state of Pennsylvania, with a principal place of business

   in Momoeville, Pennsylvania, in the Western District of Pennsylvania. Med Health Services was

   a laboratory that purportedly provided CGx testing to Medicare beneficiaries.

           16.    ROBERT GOFF III was a resident oflslamorada, Florida, in the Southern District

   of Florida.

                      Conspiracy to Solicit and Receive Health Care Kickbacks
                                            (18 u.s.c. § 371)

          From in or around May 2018, and continuing through in or around April 2019, in Miami-

   Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                                          ROBERT GOFF III,

   did knowingly and willfully, that is, with the intent to further the object of the conspiracy, combine,

   conspire, confederate and agree with others, known and unknown to the Acting United States

  .Attorney, to commit an offense against the United States, that is, to violate Title 42, United States

   Code, Section 1320a-7b(b)(l)(A), by soliciting and receiving remuneration, including kickbacks

   and bribes, directly and indirectly, overtly and covertly, in cash and in kind, in return for referring

   an individual to a person for the furnishing and arranging for the furnishing of an item or service

   for which payment may be made in whole and in part by a Federal health care program, that is,

   Medicare.

                                       Purpose of the Conspiracy

           17.    It was a purpose of the conspiracy for the defendant and his co-conspirators to

   unlawfully emich themselves by: (a) soliciting and receiving kickbacks and bribes in return for

   recruiting and referring beneficiaries, CGx tests, and doctors' orders for CGx tests to laboratories,

   including Personalized Genetics and Med Health Services; (b) submitting and causing the

                                                     5
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 6 of 12




   submission of claims to Medicare for CGx tests that laboratories, including Personalized Genetics

   and Med Health Services, purported to provideto those Medicare beneficiaries; (c) concealing the

   payment and receipt of kickbacks and bribes; and (d) diverting proceeds for their personal use and

   benefit, the use and benefit of others, and to further the conspiracy.

                                Manner and Means of the Conspiracy

          The manner and means by which the defendant and his co-conspirators sought to

   accomplish the object and purpose of the conspiracy included, among other things, the following:

          18.     ROBERT GOFF III and other co-conspirators entered into an agreement to

   receive kickbacks and bribes from laboratories, including Personalized Genetics and Med Health

   Services, in exchange for the recruitment and referral of beneficiaries, CGx tests, and doctors'

   orders to the laboratories, regardless of whether the CGx tests were medically necessary or eligible

   for Medicare reimbursement.

          19.     ROBERT GOFF III and other co-conspirators obtained doctors' orders for the

   CGx tests by paying telemedicine companies kickbacks and bribes for doctors' orders written by

   doctors contracted with the telemedicine companies, even though those doctors were not treating

   the beneficiaries for cancer or symptoms of cancer, did not use the test results in the treatment of

   the beneficiaries, and did not conduct a proper telemedicine visit.

          20.     ROBERT GOFF III and other co-conspirators referred beneficiaries, CGx tests,

   and doctor's orders to laboratories, including Personalized Genetics and Med Health Services, in

   exchange for kickbacks and bribes so that the laboratories could submit claims to Medicare for the

   CGx tests.




                                                     6
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 7 of 12




          21.      ROBERT GOFF III and other co-conspirators entered into sham contracts with

   laboratories, including Personalized Genetics and Med Health Services, that disguised the illegal

   kickbacks and bribes as payments for hourly marketing services.

          22.      ROBERT GOFF III and other co-conspirators caused laboratories, including

   Personalized Genetics and Med Health Services, to submit claims to Medicare that were procured

   through the payment and receipt of kickbacks, and Medicare made payments to the laboratories,

   including Personalized Genetics and Med Health Services, in at least the approximate amount of

   $1.3 million.

          23.      ROBERT GOFF III and other co-conspirators used the kickbacks received from

   the laboratories to benefit themselves and others, and to further the scheme.

                                                Overt Acts·

          In furtherance of the conspiracy, and to accomplish its object and purpose, at least one co-

   conspirator committed and caused to be committed, in the Southern District of Florida, at least one

   of the following overt acts, among others:

          1.       On or about July 30, 2018, ROBERT GOFF III referred Medicare beneficiary

   B.S. to Personalized Genetics for the furnishing of a CGx test.

          2.       On or about September 4, 2018, Personalized Genetics submitted a claim to

   Medicare for reimbursement for purportedly providing a CGx test to beneficiary B.S., of which

   Medicare paid approximately $6,513 on or about September 18, 2018.

          3.       On or about October 11, 2018, ROBERT GOFF III created a fake invoice to

   Personalized Genetics seeking payment of approximately $14,400 for purportedly rendering 57 .6

    hours of various marketing services to Personalized Genetics.




                                                    7
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 8 of 12




          4.       On or about October 12, 2018, Personalized Genetics caused the payment of

   approximately $8,568 to ROBERT GOFF III, via wire transfer, for the referral of B.S. and other

   Medicare beneficiaries to Personalized Genetics.

          All in violation of Title 18, United States Code, Section 371.
                                 I


                                              FORFEITURE

           1.     The allegations of this Information are re-alleged and by this reference fully

   incorporated hetein for purposes of alleging criminal forfeiture to the United States of certain

   property in which the defendant, ROBERT GOFF III, has an interest.

          2.      Upon conviction of a conspiracy to commit a violation of Title 42, United States

   Code, Section 1320a-7b, as alleged in this Information, the defendant shall forfeit to the United

   States any property, real or personal, that constitutes or is derived, directly or indirectly, from gross

   proceeds traceable to the commission of the offenses, pursuant to Title 18, United States Code,

   Section 982(a)(7).

          3.      If any of the property subject to forfeiture, as a result of any act or omission of the

   defendant:

                  a. cannot be located upon the exercise of due diligence;

                  b. has been transferred or sold to, or deposited with a third party;

                  c. has been placed beyond the jurisdiction of the court;

                  d. has been substantially diminished in value; or

                  e. has been co-mingled with other property which cannot be divided without

                        difficulty,

   the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

   States Code, Section 853(p).



                                                      8
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 9 of 12




        All pursuant to Title 18, United States Code, Section 982(a)(7) and the procedures set

 forth in Title 21, United States Code, Section 853, as incorporated by Title 18, United States

 Code, Section 982(b)(1 ).




                                                  TIMOTHP. LPPER
                                                  TRIAL ATTORNEY
                                                  CRIMINAL DIVISION, FRAUD SECTION
                                                  U.S. DEPARTMENT OF JUSTICE

                                                  JOSEPH S. BEEMSTERBOER
                                                  ACTING CHIEF
                                                  CRIMINAL DIVISION, FRAUD SECTION
                                                  U.S. DEPARTMENT OF JUSTICE

                                                  ALLAN MEDINA
                                                  DEPUTY CHIEF
                                                  CRIMINAL DIVISION, FRAUD SECTION
                                                  U.S. DEPARTMENT OF JUSTICE




                                                 9
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 10 of 12

                                                    UNITED ST ATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA

   UNITEDSTATESOF AMERICA                                       CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   v.
                                                                CERTIFICATE OF TRIAL ATTORNEY*
   ALEXI BETHEL,
                                                                Superseding Case Information:
   - - - - -Defendant.
             - - - - - - - - - ·/
     Court Division: (Select One)                               Newdefendant(s)       0
                                                                                      Yes      ONo
    •  Miami 0KeyWest ({]FTL                                    Numberofnewdefendants
    0WPB         FTP•                                           Tota Inumber ofcounts
      I. I have carefully considered the allegations of the indictment, the number of defendants, the number of probable
         witnesses and the legal complexities of the Indictment/Information attached hereto.
          2. I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
             setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act,
                Title 28 U.S.C. Section 3161.
          3. Interpreter: (YesorNo) _N_o________
                List language and/or dialect _ _ _ _ _ _ _ __
         4. This case will take _O_ days for the parties to try.
          5. Please check appropriate category and type of offense listed below:
                   (Check only one)                                (Check only one)
           I       0 to 5 days                 _0__               Petty                   ll
           II      6 to 10 days               .Il                 Minor                   ll
          III      11 to 20 days              _o_                 Misdemeanor             .Il
           IV      21 to 60 days              _o_                 Felony                  _0_
           V       61 days and over           ll
          6. Has this case previously been filed in this District Court? (Yes or No) _N_o________
             If yes: Judge _ _ _ _ _ _ _ _ _ _ _ Case No. _ _ _ _ _ _ _ _ _ __
                (Attach copy ofdispositive order)
                Has a complaint been filed in this matter? (Yes or No) No
                                                                         ---------
                If yes: Magistrate Case No. _ _ _ _ _ _ _ __
                Related miscellaneous numbers:
                                                      ---------
                Defendant(s) in federal custody as of _ _ _ _ _ _ _ __
                Defendant(s) in state custody as of _ _ _ _ _ _ _ __
                Rule 20 from the District of
                                                    ---------
                Is this a potential death penalty case? (Yes or No) No
                                                            ---------
         7. Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
            August 9, 2013 (Mag. Judge Alicia 0. Valle)? (Yes or No) No
                                                                              ---------
         8. Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office prior to
            August 8, 2014 (Mag. Judge Shaniek Maynard? (Yes or No) No
                                                                          ---------
         9. Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
            October 3, 2019 (Mag. Judge Jared Strauss)? (Yes or No) No
                                                                            ---------


                                                                                    (\~J<&·
                                                                                TIMorHYil6PER .
                                                                                DOJ Trial Attorney
                                                                                Court ID No.     A5502016
*Penally Sheet(s) attached                                                                                       REV 3/19/21
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 11 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                         PENALTY SHEET

   Defendant's Name:                     ROBERT GOFF III

    Case No: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Count#:    1

     Title 18 United States Code Section 371

     Conspiracy to Solicit and Receive Health Care Kickbacks

   *Max Penalty:     Five (5) years' imprisonment

   *Refers' only to possible term of incarceration, does not include possible fines, restitution,
   special assessments, parole terms, or forfeitures that may be applicable.
Case 0:21-cr-60271-RAR Document 1 Entered on FLSD Docket 09/16/2021 Page 12 of 12




AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of Florida

                 United States of America                   )
                                v.                          )       Case No.
                                                            )
                        Robert Goff Ill,                    )
                            Defendant                       )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date: - - - - - - - -
                                                                                      Defendant's signature




                                                                                Signature ofdefendant's attorney



                                                                               Printed name of defendant's attorney




                                                                                        Judge 's signature



                                                                                  Judge's printed name and title
